DETAILED ACTION
Status of the Claims
Claims 1-29 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following Office Action is in response to Applicant’s communication dated 10/05/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites increased and decreased levels of expression of gene(s), however, such terms are relative terms, and no basis of reference is given in the claim or would be readily apparent to one of ordinary skill in the art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the metes and bounds of the claims are unascertainable.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
***
Response to Arguments
The 10/05/2022 remarks argue: claims are definite.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
RE: “Claim 3 and 4 are alleged to recite increased and decreased levels without a basis of reference. Without conceding the correctness of the rejection, claim 3 is amended herein to recite a reference level thereby obviating this ground of rejection.”
Claim 4 has not been amended nor are there any arguments presented as to why the rejection of claim 4 is improper.

New/Modified Claim Rejections - 35 USC § 112(b)
Necessitated by Amendments
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 5-9, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 3 recites the limitation "the level of the target in a population of subject".  There is insufficient antecedent basis for this limitation (i.e. “the level of the target”) in the claim.  The term “the level of the target” can be interpreted in multiple ways, such as a desired level, a mean/average level, a median level, etc.  Also, the term “the target” can be interpreted as “the target concentration”, “the target gene”, or “the target person(s)”.  As per MPEP 2173.02(I), if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.  In the interest of compact prosecution, the term “the level of the target in a population” will be interpreted (for any anticipation and/or obviousness type prior art and/or double patenting rejections) as referring to the concentration of the gene product(s) compared to a reference or control level of a population of people/persons who are not diagnosed as having and/or do not exhibit signs or symptoms of any form of airway dysfunction, and the relative increase or decrease will be statistically significant as compared to the average value and/or distribution of values of the control or reference.  
Claims 5-9 and 29 depend from claim 3 and are therefore similarly rejected.

New Claim Rejections – 35 U.S.C. § 102
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Sharp et al.
Claims 1, 10-15, and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sharp et al. (U.S. PGPub 2012/0015904 A1)
Regarding claims 1, 10-15, and 28, Sharp teaches detecting the level of expression of at least one gene from each of Groups A-E in a blood sample from a subject (e.g. blood sample as per para 0010 and/or claim 42, and/or sputum as per para 0037, via mRNA measurement as per para 0021):
Group A: ZNF519, and/or TSHZ2 as per Sharp claim 10
Group B: MAN1C1 and/or SNX31 as per Sharp claims 7 and 10
Group C: GSTM1 as per Sharp claims 9-10
Group D: MORF4L2 as per Sharp claim 10
Group E: MORF4L2 as per Sharp claim 10
wherein the level of expression of products of no more than 100 other genes is determined (e.g. Sharp claims 1, 7, and 9-10 as above).

Murphy et al.
Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Murphy et al. (U.S. PGPub 2017/0137883 A1)
Regarding claims 1 and 14-16, Murphy teaches detecting the level of expression of at least one gene from Group A in a peripheral blood sample from a subject (e.g. peripheral blood sample as per para 0064, measuring ZNF493 as per para 0068), wherein the level of expression of products of no more than 100 other genes is determined (e.g. panel of 11 genes measured as per para 0068).

Heintz et al.
Claims 1 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heintz et al. (U.S. PGPub 2021/0095334 A1)
Regarding claims 1 and 17-18, Heintz teaches detecting the level of expression of at least one gene from Group B in a peripheral blood sample from a subject (e.g. peripheral blood sample as per para 0272, measuring FAT2 as per para 0272), wherein the level of expression of products of no more than 100 other genes is determined (e.g. panel of 2 genes as per para 0272).

Aune et al.
Claims 1 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aune et al. (U.S. PGPub 2003/0228617 A1)
Regarding claims 1 and 19-21, Aune teaches detecting the level of expression of at least one gene from Group C in a peripheral blood sample from a subject (e.g. peripheral blood sample as per para 0061, measuring ASL as per Fig. 4), wherein the level of expression of products of no more than 100 other genes is determined (e.g. panel of <100 genes as per para 0012 and/or Fig. 4).

Maertzdorf et al.
Claims 1 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maertzdorf et al. (PLoS ONE, 2011, 6(10)e26938).
Regarding claims 1 and 22-23, Maertzdorf teaches detecting the level of expression of at least one gene from Group D in a peripheral blood sample from a subject (e.g. peripheral blood sample as per RNA extraction and microarray procedure section on page6, measuring FBXO16 as per the Functional correlation of differentially expressed genes section on page 3 and Supplementary Table 4), wherein the level of expression of products of no more than 100 other genes is determined (e.g. panel of 70 genes as per Supplementary Table 4).

Penzo et al.
Claims 1 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penzo et al. (Cells, 2020, 9:387).
Regarding claims 1 and 22-24, Penzo teaches detecting the level of expression of at least one gene from Group D in a peripheral blood sample from a subject (e.g. sputum as per Table 2, measuring LINC00888 as per the Table 2), wherein the level of expression of products of no more than 100 other genes is determined (e.g. panel of 9 genes as per Table 2).

Shalek et al.
Claims 1 and 25-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shalek et al. (U.S. PGPub 2019/0144942 A1)
Regarding claims 1 and 25-26, Shalek teaches detecting the level of expression of at least one gene from Group E in a peripheral blood sample from a subject (e.g. peripheral blood sample as per para 0112, measuring DNAJC22 as per Table 88), wherein the level of expression of products of no more than 100 other genes is determined (e.g. panel of <100 genes as per Table 88).

Ross et al.
Claims 1 and 25-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ross et al. (U.S. PGPub 2015/0299807 A1)
Regarding claims 1 and 25-27, Ross teaches detecting the level of expression of at least one gene from Group E in a peripheral blood sample from a subject (e.g. peripheral blood sample as per para 0030, measuring C8orf76 as per the Abstract), wherein the level of expression of products of no more than 100 other genes is determined (e.g. panel of <100 genes as per the Abstract).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675